Citation Nr: 1713535	
Decision Date: 04/26/17    Archive Date: 05/04/17

DOCKET NO.  15-36 162	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUE

Entitlement to an increased rating for service-connected pilonidal cyst.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A.J. Turnipseed, Counsel


INTRODUCTION

The appellant is a Veteran who served on active duty from March 1948 to February 1957.  

This appeal comes before the Board of Veterans' Appeals (Board) on appeal from a February 2013 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) above. 

This appeal was processed using the Veterans Benefits Management System (VBMS) and Virtual VA paperless claims processing systems.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDING OF FACT

The competent and probative evidence of record reflects that the Veteran's service-connected pilonidal cyst is unstable, with frequent loss of covering of the skin over the cyst and near-constant drainage of fluid, and painful.  


CONCLUSION OF LAW

The criteria for an initial 20 percent rating, but no higher, for service-connected pilonidal cyst have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.321, 4.1, 4.2, 4.7, 4.40, 4.118, Diagnostic Code 7899-7804 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

With respect to the Veteran's claim herein, VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2015); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

In November 2011, the Veteran filed a claim seeking service connection for a pilonidal cyst that was manifested during service.  In the February 2013 rating decision on appeal, the RO granted service connection for pilonidal cyst and assigned an initial noncompensable (zero percent) rating, effective November 4, 2011, which is the date of the Veteran's claim.  

The Veteran disagreed with the RO's determination as to the initial rating assigned to his service-connected pilonidal cyst, which is the basis of this appeal.  

The codesheet attached to the February 2013 rating decision reflects that the initial noncompensable rating was assigned pursuant to 38 C.F.R. § 4.118, Diagnostic Code (DC) 7819-7803.  The hyphenated diagnostic code in this case reveals that DC 7819 was assigned for benign skin neoplasm, i.e., the pilonidal cyst, while DC 7803 was assigned for scarring as a residual condition of the cyst.  See 38 C.F.R. § 4.27.  However, review of the rating decision reflects that the initial noncompensable rating was actually assigned under the criteria of DC 7802.  

In this context, the Board notes that several amendments have been made to the criteria used to rate scars, including amendments most recently made effective October 23, 2008.  See 73 Fed. Reg. 54,708 (Sept. 23, 2008) (codified at 38 C.F.R. pt. 4).  Under the amended criteria, DC 7803 no longer exists and because the Veteran's initial claim was filed in November 2011, after the October 2008 effective date, only the amended post-2008 scar criteria are applicable in this case.  Therefore, it appears that the initial DC listed on the February 2013 rating codesheet was an error.  

Regardless, in July 2015, the RO assigned a 10 percent rating for an unstable pilonidal cyst under DC 7804 and a separate noncompensable (zero) percent rating for a linear scar associated with the pilonidal cyst under DC 7805, both effective November 4, 2011.  Upon review of this claim, the Board observes that the Veteran has a pilonidal cyst located over his sacrum (around his rectum), which is correctly rated as a scar by analogy but, and as will be discussed below, is not manifested by an additional scar disability for which a separate rating is warranted.  Therefore, the Board finds the appropriate DC in this case is 7899-7804 to reflect that an unlisted skin disability - the pilonidal cyst - is the service-connected disorder rated under DC 7899, while the residual condition (to which the Veteran's pilonidal cyst is rated by analogy) is a scar evaluated under DC 7804.  See 38 C.F.R. § 4.27.  

Nevertheless, the Board will evaluate all disabling effects of the Veteran's service-connected pilonidal cyst under all potentially applicable diagnostic criteria, including DC 7805, to determine if his disability warrants a rating higher than 10 percent.  

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities, found in 38 C.F.R., Part 4.  The percentage ratings are based on the average impairment of earning capacity as a result of a service-connected disability, and separate diagnostic codes identify the various disabilities and the criteria for specific ratings.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1. 

If two disability evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating; otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  All reasonable doubt as to the degree of disability will be resolved in favor of the claimant.  38 C.F.R. § 4.3.

Where the appeal arises from the original assignment of a disability evaluation following an award of service connection, the severity of the disability at issue is to be considered during the entire period from the initial assignment of the disability rating to the present time.  See Fenderson v. West, 12 Vet. App. 119 (1999).  Staged ratings are appropriate for an increased rating claim whenever the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  See Id. at 126.

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

Under DC 7800, a 10 percent rating is warranted for burn scars of the head, face, or neck; or scars of the head, face, or neck due to other causes; or other disfigurement of the head, face, or neck - when the skin disability has one characteristic of disfigurement.  See 38 C.F.R. § 4.118, DC 7800 (2016). 

Under DC 7801, a 10 percent rating is warranted for burn scars or scars due to other causes, not of the head, face, or neck, that are deep and nonlinear, at least 39 sq. cm. in area but less than 77 sq. cm.  Id.  Higher ratings are available for deep and linear scars that affect a larger area.  A deep scar is one associated with underlying soft tissue damage.  See 38 C.F.R. § 4.118, DC 7801, Note (1). 

Under DC 7802, a maximum 10 percent rating is warranted for burn scars or scars due to other causes, not of the head, face, or neck, that are superficial (not associated with soft tissue damage) and nonlinear, affecting an area or areas of 144 square inches (929 sq. cm.) or greater.  Id. 

Under DC 7804, a 10 percent rating is warranted for one or two scars that are unstable (frequent loss of covering of the skin over the scar) or painful.  A 20 percent rating is warranted for three or four scars that are unstable or painful, with a maximum 30 percent rating warranted for five or more scars that are unstable or painful.  An unstable scar is one where, for any reason, there is frequent loss of covering of skin over the scar.  See 38 C.F.R. § 4.118, DC 7804, Note (1).  If one or more scars are both unstable and painful, add 10 percent to the evaluation that is based on the total number of unstable or painful scars.  See 38 C.F.R. § 4.118, DC 7804, Note (2).  Scars can receive separate evaluations under DCs 7800, 7801, 7802, and 7805, despite also being rated under DC 7804.  See 38 C.F.R. § 4.118, DC 7804, Note (3). 

Under DC 7805, other scars, including linear scars, can be assigned a separate rating for any disabling effects not considered under DCs 7800-7804.  Id.

The pertinent evidence in this case includes VA examination reports dated January 2013 and July 2015, VA outpatient treatment records dated from November 2011 to July 2015, and statements submitted by the Veteran in support of his claim.  

The VA examination reports reflect that the Veteran has an active pilonidal cyst located over his sacrum that measures 5 centimeters in length and actively drains a serous-type, blood-tinged fluid.  The Veteran has consistently reported that the cyst drains constantly and, during the July 2015 VA examination, he reported using bacitracin ointment on a daily basis and gauze dressing to treat his cyst.  VA treatment records corroborate his report, as they show the Veteran has reported that the cyst, which is described as located around his rectum, heals a couple times of year but otherwise drains a little all the time, for which he uses gauze and ointment to catch the drainage.  See VA treatment records dated August 2012, April 2014, and October 2014.  

In addition to the foregoing, the Veteran has reported that his pilonidal cyst is manifested by intense pain that makes it difficult to carry out daily activities.  See statements from the Veteran dated September 2015 and October 2016; January 2016 Form 646.  Otherwise, however, the evidence does not reflect that the Veteran's pilonidal cyst is manifested by any other symptoms, such as scarring, systemic manifestations or debilitating episodes.  Moreover, while the Veteran has reported that the pain associated with his pilonidal cyst makes it difficult to carry out daily activities, the clinicians who conducted the VA examinations in January 2013 and July 2015 have noted that his pilonidal cyst does not impair his ability to work.  

After review of the record and resolving reasonable doubt in favor of the Veteran, the Board finds a 20 percent rating is warranted for the Veteran's pilonidal cyst under DC 7804 throughout the appeal period.  

In making this determination, the Board notes the evidence reflects that the Veteran's pilonidal cyst is unstable, as it is manifested by frequent loss of covering of the skin over the cyst, with near-constant drainage.  The Veteran has also reported that his cyst is painful.  While pain has not been observed or noted on clinical evaluation, the Board notes that the Veteran is competent to report observable symptoms, such as pain and other discomfort, and any doubt as to whether the cyst is manifested by pain is resolved in the Veteran's favor.  

Therefore, given the competent evidence showing the Veteran's pilonidal cyst is unstable and painful, the Board finds that his disability warrants a 20 percent rating under Diagnostic Code 7804.  Indeed, as noted above, DC 7804 awards a 10 percent rating for one or two scars that are unstable or painful, with an additional 10 percent added to the rating if one or more scars are both unstable and painful.  See 38 C.F.R. § 4.118, DC 7804, Note (2).  Therefore, a 20 percent rating is warranted in this case.  A rating higher than 20 percent is not warranted, however, because the Veteran's pilonidal cyst is not manifested by three or more scars that are unstable and/or painful.  See 38 C.F.R. § 4.118, DC 7804.  

The Board has considered the Veteran's pilonidal cyst under the other diagnostic codes pertaining to scars.  However, his pilonidal cyst is not located on his head, face, or neck to warrant consideration under DC 7800; nor is the cyst shown to be deep (associated with underlying soft tissue damage) or cover sufficient area to warrant consideration under DC 7801 or DC 7802, under which 10 percent is the highest possible rating available regardless.  The Board also notes that the Veteran's pilonidal cyst is not shown to have any disabling effects other than pain and the drainage caused by frequent loss of covering of the skin over the cyst, all of which is contemplated by the 20 percent rating assigned under DC 7804.  Accordingly, DC 7805 is not for application in this case.  Therefore, the other potentially applicable diagnostic codes do not assist the Veteran in obtaining a higher rating.  

The Board has considered whether a staged rating should be assigned for the Veteran's pilonidal cyst; however, a staged rating is not appropriate in this case, as the competent and credible lay and medical evidence of record shows that the manifestations of the Veteran's pilonidal cyst have remained stable throughout the appeal period.  Therefore, the 20 percent rating assigned herein for the unstable and painful pilonidal cyst contemplates the compensable functional impairment experienced by the Veteran with respect to his disability. 

Additionally, the Board has considered whether the Veteran's service-connected pilonidal cyst presents an exceptional or unusual disability picture as to render impractical the application of the regular schedular standards such that referral to the appropriate officials for consideration of extra-schedular ratings is warranted.  See 38 C.F.R. § 3.321 (b)(1) (2016); Bagwell v. Brown, 9 Vet. App. 337, 338-39 (1996).  The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  See Fisher v. Principi, 4 Vet. App. 57, 60 (1993) ("[R]ating schedule will apply unless there are 'exceptional or unusual' factors which render application of the schedule impractical."). 

The Board has carefully compared the level of severity and symptomatology of the Veteran's service-connected pilonidal cyst with the established criteria found in the rating schedule and finds that the Veteran's symptomatology is fully addressed by the rating criteria under which such disabilities are rated.  Indeed, as noted, the 20 percent rating assigned herein contemplates his pain and the drainage caused by frequent loss of covering of the skin over the cyst and the evidence of record does not show that his pilonidal cyst is manifested by other symptoms or disabling effects which would warrant a higher or additional separate rating, including any additional symptoms resulting from the combined effects of his multiple service-connected disabilities.  Therefore, the Board finds that the rating criteria reasonably describe the Veteran's overall disability level, symptomatology, and functional impairment associated with his service-connected pilonidal cyst.  As such, extra-schedular consideration is not indicated. 

Further, the Board notes that, pursuant to Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014), a Veteran may be awarded an extra-schedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where evaluation of the individual conditions fails to capture all the symptoms associated with service-connected disabilities experienced.  However, in this case, there are no additional impairments that have not been attributed to the service-connected pilonidal cyst and, as noted, the combined effects from all of the Veteran's service-connected disabilities do not impact his overall disability picture such that the rating currently assigned is insufficient and requires the assignment of an extra-schedular rating.  Accordingly, this is not an exceptional circumstance in which extra-schedular consideration may be required to compensate the Veteran for disability that can be attributed only to the combined effect of multiple conditions.

Under these circumstances, the Board concludes that the threshold requirement for invoking the procedures set forth in 38 C.F.R. § 3.321 (b)(1) is not met, and that referral of these claims for extra-schedular consideration is not warranted.  See Bagwell v. Brown, 9 Vet. App. 337, 338-9 (1996); Floyd v. Brown, 9 Vet. App. 88, 96 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).

Finally, the Board notes that if the claimant or the record reasonably raises the question of whether the Veteran is unemployable due to the disability for which a higher rating is sought, then part and parcel to that claim for a higher rating is the matter of whether a total rating based on individual unemployability (TDIU) as a result of that disability is warranted.  See Rice v. Shinseki, 22 Vet. App. 447 (2009). 

In this case, as noted, while the Veteran has reported that the pain associated with his pilonidal cyst makes it difficult to carry out daily activities, the clinicians who conducted the VA examinations in January 2013 and July 2015 have noted that his pilonidal cyst does not impair his ability to work.  Under these circumstances, a claim for a TDIU due to the service-connected pilonidal cyst has not been raised, and need not be considered in connection with the current claim.

In conclusion, and based on the foregoing reasons and bases, the Board concludes that the preponderance of the evidence supports the award of an initial 20 percent rating for the Veteran's unstable and painful pilonidal cyst.  In making this determination the Board has considered the benefit-of-the-doubt doctrine.  See 38 U.S.C.A. § 5107 (b).



ORDER

An initial 20 percent disability rating, but no higher, for service-connected pilonidal cyst is granted, subject to the law and regulations governing the payment of monetary benefits.



____________________________________________
L. M. BARNARD
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


